Citation Nr: 0311095	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-18 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

Entitlement to service connection for an acquired psychiatric 
disorder (other than PTSD), to include major depression, 
secondary to service connected rupture of the tympanic 
membrane.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
November 1972.  

The case was previously before the Board of Veterans' Appeals 
(Board) in May 2001 at which time it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
further development.  The case is once more properly before 
the Board for review.  

FINDINGS OF FACT

1.  All evidence necessary for an equitable determination in 
the veteran's case has been obtained.  

2.  The evidence of record indicates that the veteran was 
assaulted by his Drill Instructor during his period of active 
duty.  

3.  The veteran has presented medical evidence demonstrating 
the presence of PTSD arising out of that in service assault.  

4.  The veteran has not provided medical evidence 
demonstrating that a psychiatric disorder other than PTSD 
either was incurred in service, or that there is an 
etiological relationship between the service connected 
rupture of the tympanic membrane and a psychiatric disorder 
other than PTSD.  




CONCLUSIONS OF LAW

1.  PTSD was incurred during service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304 (2002)

2.  An acquired psychiatric disorder other than PTSD was not 
incurred in or aggravated by service, nor is it proximately 
due to or the result of a disorder of service origin.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD

A review of the veteran's service medical records show that 
when the veteran was treated in September 1972, a history of 
him being slapped by a Drill Instructor in the left ear area 
was given.  A preexisting hearing loss was noted.  The 
impression was bilateral sensorineural hearing loss, and it 
was concluded that the veteran did not have the required 
hearing acuity to remain in the Marine Corps.

Accordingly, the veteran's case was referred to a Medical 
Board.  It was noted in the Medical Board report that the 
veteran suffered trauma to his left head and pain in his left 
ear.  Examination showed a small healing perforation of the 
left tympanic membrane.  The recommendation was that the 
veteran be separated from military service.  

Subsequently, in a March 1977 rating action, the RO granted 
service connection for a perforated left tympanic membrane, 
but denied service connection for hearing loss.  In a 
February 1997 rating action, service connection was granted 
for hearing loss, based on medical conclusions that it was 
highly medically probable and not speculative that decreased 
hearing sensitivity occurred in service from traumatic 
tympanic membrane perforation.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

With regard to making such a determination when the 
disability is PTSD, the veteran must present evidence of a 
stressor, a current diagnosis of PTSD, and evidence that the 
PTSD is the result of the in-service stressor.  Cohen v. 
Brown, 10 Vet. App. 128 (1997)  To make such a determination, 
the Board must consider the medical evidence of record.  In 
this case, such evidence consists of reports of treatment by 
private physicians along with a report of VA compensation 
examination.  

In this case, the evidence clearly establishes the presence 
of an in-service stressor, as there is contemporaneous 
evidence of an assault on the veteran by his Drill 
Instructor, of sufficient severity to perforate the veteran's 
left eardrum and lead to post service hearing loss.  The 
veteran provided additional details with regard to this 
assault in his personal hearing in February 2001 (Transcript, 
hereinafter T-5), and a June 2001 letter from his mother.  
While the veteran also made reference to being struck in the 
right ear, the service medical records do not provide the 
same degree to corroboration with this assault.  Given the 
severity of the assault on the left ear, the Board 
nevertheless finds that this stressor is verified and can be 
utilized to determine if PTSD is present.  

The Board has noted the statement the veteran made at the 
Broome County Medical Clinic in November 1984 that another 
stressor was the death of his wife and daughter in 1978, 
subsequent to service.  The veteran has argued that this 
statement was in error, and that he has never been married to 
anyone other than his current wife.  His current wife 
provided a statement in support of this contention, along 
with documentation from the County Registrar.  In any event, 
the medical evidence supporting PTSD gives as the underlying 
stressor the assault in service, and makes no reference to 
any post service stressors.  In making its decision, 
therefore, the Board does not find it necessary to reach a 
determination as to either the veteran's marital status or 
the history of any post service stressors.  

The issue of whether PTSD is present is not as clear.  The 
Board has reviewed the multiple treatment records, which show 
the presence of PTSD, and contrasted them with reports of 
treatment and compensation examinations, which find that PTSD 
is not present.  

Considering first evidence that the veteran has PTSD 
resultant from the in-service trauma, the Board has noted 
reports of treatment by private physicians.  Joseph I. Adan, 
M.D., reported in a letter dated in December 1997 that he had 
been treating the veteran since September 1997.  He indicated 
that the veteran was still manifesting symptoms of PTSD due 
to injuries in active duty.  He further noted that the 
veteran displayed feelings of depression and anxiety.  In a 
subsequent letter, dated in February 1998, Dr. Adan noted 
that the veteran demonstrated PTSD, with major depression, 
alcohol abuse and anxiety disorder, not otherwise specified.  
He noted the need to rule out obsessive compulsive 
personality disorder, and held that the Global Assessment of 
Functioning (GAF) was 40.  Dr. Adan again confirmed the 
diagnosis of PTSD in a June 1998 letter, in which he 
concluded that the veteran continued to manifest he typical 
symptoms of PTSD.  In a December 1998 letter, Dr. Adan noted 
that the veteran manifested the classic symptoms of PTSD, to 
include recurrent intrusive nightmares, inappropriate anger 
bursts and excessive use of alcohol.  In March 2000, Dr. Adan 
again noted that the veteran had been under his care since 
September 1997, and had, since that time, displayed the 
classic symptoms associated with that disorder.  Follow-up 
letters in February 2001 and September 2001 further indicate 
that there is an etiological relationship between the in 
service trauma to the left ear and the veteran's current 
PTSD.  

Ashok M. Patel, M.D., examined the veteran in April 1998 on 
referral from Dr. Adan.  He concluded that the veteran was 
suffering from PTSD, moderate recurrent major depression with 
anxiety, and alcohol abuse in remission.  The veteran was 
instructed to continue treatment.  

Ronald T. Droz, M.D. indicated in a February 1998 letter that 
he had been seeing the veteran on a bi-weekly basis since 
September 1997.  Dr. Droz concluded that the veteran had 
serious and disabling psychological problems that seem to 
have begun when the veteran was struck with a rifle during 
basic training.  He concluded that the veteran was unable to 
function in any work capacity.  This conclusion was confirmed 
in a December 1997 letter, in which Dr. Droz noted that the 
veteran had demonstrated the classic symptoms of PTSD.  

Theodore Machler, M.D., noted in an August 1998 on his 
treatment of the veteran.  He indicated that the veteran had 
been seen for more than 20 years.  Symptoms included 
irritability, low frustration tolerance, insomnia, recurrent 
nightmares, flashbacks, startle reaction and problems with 
interpersonal relationships.  The diagnoses included PTSD, 
personality disorder, and sever traumatic injury to the head 
during basic training.  Dr. Machler confirmed these 
conclusions in a January 1999 letter, in which similar 
symptomatology was reported.  The diagnosis was again PTSD 
and personality disorder, not otherwise specified.  

Weighing against a conclusion that PTSD resultant from the in 
service stressor are additional reports of examination and 
treatment.  At the time of his discharge from hospitalization 
at the Binghamton General Hospital in July1983, the diagnoses 
included borderline personality disorder and history of 
alcohol abuse.  Treatment at Broome County Mental Clinic in 
November 1984 was predicated on recurrent major depression 
and alcohol abuse.  On VA treatment in July 1988, the 
diagnoses included major depression by history.  Joyce 
Bitran, M.D., noted in an October 1990 statement that the 
veteran was treated for reported symptoms of anxiety.  Monte 
Weinstein, M.D., reported in a December 1990 report as apart 
of a state disability evaluation that the veteran had a 
diagnosis of depressive disorder.  The veteran was treated at 
St. Joseph's Hospital in March 1991 for chronic alcoholism, 
chronic depression, and multiple other drug abuse.  Richard 
Williams, PhD, reported in October 1993 that the veteran was 
being treated for alcohol dependence, in remission; major 
depression, recurrent; dysthysia; and rule out dependent 
personality disorder.  In a November 1993 summary, again as 
part of a state disability evaluation, Anthony J. Armentano, 
M.D., noted that the veteran had a long history of 
alcoholism, depression and polysubstance abuse.  A recent 
suicide attempt was predicated on his wife's extramarital 
affair.  The veteran was treated at St Anthony's Hospital in 
May 1997 for anxiety, alcohol abuse and abusive behavior.  

When the VA examined the veteran for compensation purposes in 
January 1998, he was reported to have made a number of 
inconsistent statements, including regarding his marital 
history.  As a result of this inconsistent history and test 
results, the examiner could only be certain that the veteran 
had a substance abuse problem and a problem differentiating 
truth from fiction.  The diagnostic impression was alcohol 
and prescription drug abuse in remission, and personality 
disorder, not otherwise specified.  The VA again examined him 
for compensation purposes in March 1998, at which time the 
inconsistent history was again noted.  The examiner concluded 
that he did not see any symptoms of PTSD.  While there had 
been some symptoms of depression, the examiner concluded that 
this was the result of post service incidents, and not any 
service in the Marine Corps.  The diagnoses were alcohol 
dependency, depressive reaction by history, and personality 
disorder, mixed, with borderline and antisocial traits.  

Under the provisions of 38 U.S.C.A. § 5107 (West 2002) and 
38 C.F.R. § 3.102 (2002) where there is a reasonable doubt on 
any issue or question, such doubt would have to be resolved 
in the veteran's favor.  Therefore, the Board holds that the 
evidence supports a finding that the veteran currently has 
PTSD.  In this regard, the Board has noted that multiple 
medical professionals, who have provided the veteran with 
care over an extended period of time, have concluded that the 
veteran's specific symptomatology is consistent with PTSD.  
The Board has contrasted this evidence with other reports of 
treatment, but notes that the treatment reports demonstrating 
the presence of PTSD are more contemporaneous.  While the 
Board must give a great deal of probative weight to the 
findings on VA compensation examination, the fact that 
multiple medical professionals who have treated the veteran 
concluded that PTSD is present leads the Board to concur in 
that conclusion.  

Moreover, having so concluded, the Board likewise finds that 
there is a reasonable possibility that the PTSD arose out of 
the documented in service assault.  In this regard, the Board 
notes that these medical professionals have specifically 
concluded that the documented in service trauma was the 
underlying cause of the PTSD.  

Having concluded that the veteran currently suffers from PTSD 
that is the result of in service trauma, the Board finds that 
service connection for this disorder is appropriate.  
Accordingly, to this extent, the appeal is allowed.  


Service connection for an acquired psychiatric disorder, 
other than PTSD, on either a direct or secondary basis

As noted above, in addition to a diagnosis of PTSD, there 
have been numerous diagnoses of other psychiatric disorders.  
These have included personality disorders, alcohol abuse and 
other substance abuse, depressive disorders, and anxiety.  
The veteran has also perfected an appeal for service 
connection for these disorders and, notwithstanding the fact 
that service connection is now in effect for PTSD, as noted 
above, the Board must further resolve the issue of whether 
service connection is warranted for these disorders.  

Initially, the Board notes that during the veteran's period 
of service, there was no symptomatology, diagnosis or 
treatment for any form of psychiatric disorder.  Moreover, 
the veteran has not presented any evidence showing treatment 
for any form of psychiatric disorder or manifestation of 
psychiatric symptomatology for many years after service.  The 
veteran has, as noted, presented evidence demonstrating the 
presence of acquired psychiatric disorders subsequent to 
service.  However, the mere presence of the disorders is not 
sufficient to support a finding of service connection.  
Rather, there must be an etiological relationship between the 
post service disorder and the incidents of service.  It is on 
this basis that the veteran's claim for service connection on 
a direct basis fails.  

The medical evidence of record demonstrating the presence of 
psychiatric disorders other than PTSD, noted above, does not 
support a conclusion that any of these disabilities were the 
result of service.  Rather, reference was made to post 
service incidents, such as family difficulties, legal 
problems, and employment difficulties.  The Board therefore 
concludes that as the veteran has not presented medical 
evidence relating any post service psychiatric disorder 
(other than PTSD) to service, service connection on a direct 
basis for such a disorder is not appropriate.    

In this regard, the Board further notes that among the 
disabilities listed subsequent to service were personality 
disorders and substance abuse.  The Board notes that 
personality disorders are not disabilities or injuries within 
the meaning of applicable legislation.  38 C.F.R. § 3.303 (c)  
Hence, service connection for personality disorders is not 
appropriate on any basis.  Sabonis v. Brown, 6 Vet. App. 426 
(1994),

Finally, the Board considered the issue of service connection 
for a psychiatric disorder other than PTSD on a secondary 
basis.  Service connection on a secondary basis is warranted 
when it is demonstrated that a disorder is proximately due to 
or the result of a disorder of service origin.  38 C.F.R. 
§ 3.310 (2002).  Additionally, when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc)

The Board notes that service connection is in effect for 
bilateral hearing loss, tinnitus and perforation of the left 
tympanic membrane.  As noted above, the Board has concluded 
that the underlying trauma that gave rise to these ear 
disorders was a stressor resulting in PTSD.  However, for 
service connection on a secondary basis for a disorder other 
than PTSD to be warranted, there must be medical evidence of 
an etiological relationship between the service connected ear 
disorders and the psychiatric disorder.  It is on this basis 
that the veteran's claim fails.  There is no medical evidence 
of such a relationship.  The veteran's statements are to the 
effect that the underlying trauma was the cause of post 
service psychiatric problems, a determination resolved in his 
favor above.  Even if the veteran were to claim that the ear 
disorders and not the underlying trauma was the cause of his 
psychiatric disorder, as the veteran is not a medical 
professional, his statements on such medical questions as 
causation cannot be afforded probative weight.  Grottveit v. 
Brown, 5 Vet. App. 91-93 (1993); Espiritu v. Derwinski, 2. 
Vet. App. 492 (1992).  Therefore, service connection on a 
secondary basis is not appropriate.   

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002).  See also 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326) (2002) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except for the 
amendment relating to claims to reopen previously denied 
claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The Board reviewed the process with regard to the 
veteran's claim for service connection for PTSD.  The Board 
notes that the case was remanded to the RO in May 2001 for 
further development.  Subsequent to this remand, the veteran 
was provided with a letter in July 2001 confirming 
information provided him in an August (sic) 2001 telephone 
conversation.  This letter informed the veteran of the change 
in law effected by the VCAA and advised him of the 
information and evidence necessary to support a service 
connection claim under the VCAA.  In effect, the RO treated 
the claim as incomplete and then worked with the veteran to 
complete his application to the extent possible.  The Board 
therefore concludes that there is no issue as to the 
provision of a form or instructions for applying for the 
claimed benefit.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159 
(b)(2).  

In August 2001 and September 2002, the veteran was furnished 
with supplemental statements of the case on the issues of 
service connection for PTSD and an acquired psychiatric 
disorder other than PTSD.  These documents set forth the 
legal criteria governing the claims now before the Board, 
listed the evidence considered by the RO, and offered an 
analysis of the facts as applied to the legal criteria set 
forth therein, thereby informing the veteran of the 
information and evidence necessary to substantiate his 
claims.  The Board notes that this correspondence, which 
noted that there was no confirmed diagnosis of PTSD which 
would permit a finding of service connection and which noted 
that the evidence of record failed to show that the veteran's 
current psychiatric disorder was attributable to his military 
service or to a service connected disability, essentially 
informed the veteran of what evidence was required.  These 
documents also informed the veteran of the types of 
information needed to establish entitlement and of what 
evidence was already in the claims folder.  The Board 
therefore concludes that the RO essentially informed the 
veteran which evidence, if any, should be obtained by him, 
and which evidence, if any, would be obtained by the VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
addition, the statement of the case contained pertinent 
provisions of the regulations implementing the VCAA, 
including 38 C.F.R. § 3.159 (b)(1), which sets forth the 
requirements addressed in Quartuccio.  The record as a whole 
shows that VA has informed the veteran of the type of 
information and evidence necessary to substantiate his 
claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  The veteran has 
submitted treatment records from his private physicians, and 
has not made reference to any additional treatment.  Further, 
the Board is aware of none.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, 
the veteran has been furnished with multiple examinations 
with regard to the issue of service connection for 
psychiatric disorders, to include PTSD.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  


ORDER

Service connection for PTSD is granted. 

Service connection for a psychiatric disorder other than 
PTSD, on either a direct or secondary basis, is denied.  



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

